Citation Nr: 1634539	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-22 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the character of discharge from active duty is a bar to VA benefits, except for health care and related benefits under Chapter 17 of title 38 United States Code.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1977 to November 1979. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which determined that the appellant's period of military service was not honorable for VA purposes.

In September 2012, the appellant appeared at a hearing held at the RO before the undersigned Veterans Law Judge (i.e., Travel Board hearing). A transcript of that hearing is of record.

In a February 2015 decision, the Board determined that the character of the appellant's discharge for his period of active duty from June 1977 to November 1979 is a bar to VA benefits. An April 2016 Court of Appeals for Veterans Claims (CAVC) order vacated the Board's decision, and adopted a Joint Motion for Remand (JMR) for readjudication of the appellant's claim. This issue is once again before the Board.  A May 24, 2016 letter was sent to the Veteran notifying him that he had 90 days, or until the Board entered a decision, to provide additional argument of evidence.

Subsequent to the Court's action, the appellant selected the attorney listed on the title page to provide representation.  A July 2016 letter was received from the attorney requesting the full 90 days to submit evidence.  It was specifically noted that this was not a request for an extension.  The 90 day period has passed.  In view of the fact the matter is being remanded, there is further opportunity to offer additional argument or evidence.  Thus there is no prejudice to the appellant in entering this action.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The appellant contends that his current status of discharge, which is indicated as "under other than honorable conditions" on his DD Form 214 should not be a bar to VA benefits. Specifically, the appellant has raised the insanity exception, which is an exception that would allow him to be eligible for VA benefits in this case. See 38 C.F.R. § 3.12(b) (2015) (instructing that "[a] discharge or release from service under one of the conditions specified in this section is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided"). CAVC remanded this issue to the Board because the Board's February 2015 decision did not contain a sufficient statement of reasons or bases for reaching its determination. After reviewing the JMR incorporated by CAVC's April 2016 order and the Veteran's claims file, a remand is needed.

As an initial matter, the Board notes that the appellant has not been notified of the information and evidence necessary to substantiate his claim, as required by the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5103 (West 2014). Where the issue involves the character of discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status. Dennis v. Nicholson, 21 Vet. App. 18 (2007). A September 2010 VA notification letter did not address the insanity exception or otherwise inform the appellant of the evidence the he could submit in this regard and needs to be corrected.

A review of the appellant's service treatment records reveals that the character of his November 1979 discharge was under other than honorable conditions. The appellant was documented as absent without official leave (AWOL) for a total of 44 days and was also court martialed for theft. However, the Board acknowledges several instances where the appellant was treated for mental health issues prior to his discharge.

The appellant contends that the circumstances surrounding his discharge were due to his mental health problems, as documented in his service treatment records and later, by his private mental health treatment records. 

The Board is cognizant that a serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge. See Stringham v. Brown, 8 Vet. App. 445, 449   (1995). However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations. Gardner v. Shinseki, 22 Vet. App. 415   (2009). Therefore, an opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Send a VCAA notice letter to the appellant and his representative notifying them of the information and evidence necessary to substantiate his claim, to include information on the applicable insanity provisions.

2. Arrange for the claims files paper and electric, to be forwarded to a VA psychiatrist or psychologist for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in November 1979. The claims file, in particular the appellant's and other lay statements regarding the circumstances of service and periods of AWOL, should be reviewed. The opinion should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the behavior that led to the appellant's discharge in November 1979 was due to psychiatric disability?

(b) Is it at least as likely as not (50 percent probability or more) that the claimant was insane as defined by VA at the time he committed the acts that led to his discharge under other than honorable conditions? 

In providing an answer to the above questions, the examiner is advised that an insane person is defined for this purpose as one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition), exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a) (2015).

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the appellant and his representative. After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




